IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                         October 2, 2002 Session


                BASIL MARCEAUX v. CHATTANOOGA PRINTING

                         Appeal from the Circuit Court for Hamilton County
                             No. 01C1164     L. Marie Williams, Judge
                                    FILED OCTOBER 29, 2002

                                      No. E2001-03072-COA-R3-CV


Basil Marceaux (“Mr. Marceaux”) sued Chattanooga Printing for the loss or destruction of certain
printing plates. The Trial Court found that Mr. Marceaux failed to carry the burden of proof showing
he owned or had any ownership interest in the printing plates. The record contains neither a
transcript nor a statement of the evidence. Mr. Marceaux appeals. We affirm.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                      Case Remanded.


D. MICHAEL SWINEY, J., delivered the opinion of the court, in which HOUSTON M. GODDARD , J.,
and HERSCHEL P. FRANKS , J., joined.

Basil Marceaux, Soddy Daisy, Tennessee, pro se Appellant.

Arthur C. Grisham, Jr., Chattanooga, Tennessee, for the Appellee, Chattanooga Printing.


                                       MEMORANDUM OPINION1


                Mr. Marceaux sued Chattanooga Printing in Hamilton County General Sessions Court
seeking damages of over $12,000.00. Mr. Marceaux apparently alleged that Chattanooga Printing
had lost, or destroyed without his permission, certain printing plates owned by Mr. Marceaux. The


        1
           Rule 10 o f the Rules of the C ourt of App eals provides: This Co urt, with the concurrence of all judges
participating in the case, may affirm, reverse or modify the actions of the trial court by memorand um opinion when a
formal opinion would have no precedential value. When a case is decided by memo randum opinion it shall be designated
“MEMORA NDUM OPINION,” shall not be published, and shall not be cited or relied on for any reason in any
unrelated case.
General Sessions Court entered a judgment for Chattanooga Printing. Mr. Marceaux appealed to
Circuit Court and a bench trial was held. Following trial, a Judgment Order was entered wherein the
Trial Court found that Mr. Marceaux had failed to carry his burden of proof showing he owned or
had any ownership interest in the printing plates. The Judgment Order dismissed the complaint on
the merits and rendered judgment in favor of Chattanooga Printing. Mr. Marceaux then appealed
to this Court.

              Mr. Marceaux lists fourteen separate issues on appeal. The sole overriding issue,
however, is whether or not the Trial Court erred in holding that Mr. Marceaux failed to carry his
burden of proof showing he owned or had any ownership interest in the printing plates.

                Our ability to address this dispositive issue raised by Mr. Marceaux in this appeal is
hampered by the absence of either a transcript of the proceedings in the Trial Court or a statement
of the evidence prepared in accordance with Tenn. R. App. P. 24(c). “This court cannot review the
facts de novo without an appellate record containing the facts, and therefore, we must assume that
the record, had it been preserved, would have contained sufficient evidence to support the trial
court’s factual findings.” Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App. 1992). The Trial
Court in its Judgment Order noted that its decision was rendered after hearing testimony of witnesses
and after considering all the documentary evidence submitted to the Trial Court. After considering
all the evidence presented to it, the Trial Court specifically found that Mr. Marceaux failed to carry
his burden of proof showing that he owned or had any ownership interest in the printing plates. As
we must assume the record, had it been preserved, would have contained sufficient evidence to
support the Trial Court’s factual findings, and no error of law being shown, we affirm the decision
of the Trial Court.

               The judgment of the Trial Court is affirmed, and this cause is remanded to the Trial
Court for such further proceedings as may be required, if any, consistent with this Opinion and for
collection of the costs below. The costs on appeal are assessed against the Appellant, Basil
Marceaux.




                                                       ___________________________________
                                                       D. MICHAEL SWINEY, JUDGE




                                                 -2-